 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim unqualified as an election observer.'Accordingly,we agree withthe Regional Director that DiamondWatson wasa qualified observer.In view of the foregoing and for reasons set forth in the RegionalDirector's report, we find that the Employer's objections raise no sub-stantial or material issues.We, therefore,adopt the Regional Di-rector's recommendations and overrule the Employer'sobjections.Accordingly,because the tally of ballots shows that the Petitionerreceived a majority of the valid votes cast,'we shall certify the Peti-tioner as the collective-bargaining representative of the employees inthe appropriate unit.[The Board certified the Amalgamated Meat Cutters and ButcherWorkmen of North America,Local 528, as the designated collective-bargaining representative of the employees in the unit hereinabovefound appropriate.]MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.8Soerens Motor Company,106 NLRB 1388;N. L. R. B. v. Huntsville MfgCo., 203 F.2d 430 (C. A 5)9The challenged ballot is insufficient to affect the results of the election.SUNSHINEBISCUITS,INC.'andBAKERY AND CONFECTIONARY WORKERS'INTERNATIONAL UNION OF AMERICA,AFL,PETITIONER.CaseNo.10-RC-2719.September 22,195¢Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before David L. Trezise, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theA ct.3IThe Employer's naive appears as amended at the hearing.2The hearing officer referred to the Boaid the Employer's motion to dismiss the petitionon the basisthat no evidence was adducedat the hearingto show thatthe Petitioner andthe Intervenor were in compliance with Section 9 (f), (g), and(h) of the Act. As theBoard hasrepeatedlyheld, compliance is a matter for administrative determination andisnot litigableby the partiesat the hearing.Moreover,we are administratively advisedthat the Petitioner and the Intervenor have fullycompliedwith the filingrequirementsof the ActAccordingly, we hereby deny the Employer's motion. SeeCoca-Cola BottlingCompany ofLouisville,Inc,108 NLRB 4903 The Employerneitheradmits nor denies that it is engaged in commerce.The Em-ployer's Columbus, Georgia,plant,at the time of the hearing,had been in operation forapproximately 4 monthsand had made direct out-of-State sales of approximately$350,000in value.We find thatthe Employer is engaged in commerce within the meaning of theAct and thatitwill effectuate the policiesof the Act toassert jurisdiction in this case.110 NLRB No. 2. SUNSHINE BISCUITS, INC.112.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.We find, as generally agreed by the parties, that all the Em-ployer's production and maintenance employees at its Columbus,Georgia, plant, including shipping and packing employees, porters,and cafeteria employees, but excluding office clerical employees, sales-men, truckdrivers, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The Employer contends that an immediate election would bepremature upon the grounds that its operations are still expandingand that it does not presently employ a substantial and representative,complement of employees.The Employer commenced production on or about November 28,1953, with 19 employees.On April 4, 1954, just prior to the date ofthe hearing herein, the Employer had 172 employees covering ap-proximately 47 job classifications in 10 departments. These employeeswere producing 6 of the planned 43 varieties of products and wereoperating 1 oven on an 8-hour per day basis and a second oven on apart-time basis.Approximately 62 of these employees were con-sidered by the Employer as qualified employees on the basis of theirability to learn their jobs, whereas the remainder were considered asprobationary employees.The record shows, however, that about 80percent of the newly hired employees prove satisfactory and are re-tained by the Employer.The Board was administratively advisedthat, on July 14, 1954, the employee complement had increased to 254and the Employer planned to add about 50 more employees to its com-plement by the middle of September 1954.The Employer's vice president in charge of manufacturing statedthat it planned to have a third oven installed by November 15, 1954,and a fourth oven some time in 1955, and would have approximately450 employees when 3 ovens were operating on a 16-hour per daybasis.He did not approximate a date for this latter event. Eventual-ly the Employer plans to operate on a 6-oven basis, with approxi-mately 700 employees covering in excess of 69 job classifications in19 departments, and it expects to manufacture 43 varieties of products.4The Congress of Industrial Organizations was permitted to intervene at the hearingon the basis of a sufficient showing of interest.5 The Employer contends that no question concerning representation exists, essentiallybecause of the expanding nature of its operations and moves to dismiss the petition onthat ground.For reasons stated in paragraph numbered5, infra,we find the contentionwithout merit,and the Employer'smotion, which was referred to the Board,is denied. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo target date has been set for the installation of the fifth and sixthovens.Upon the entire record in the case, we believe that the Employer'spresent employees constitute a substantial and representative segmentof those to be employed for a reasonable time in the future.We,.therefore, find no compelling reason to delay the granting to theemployees of an opportunity to choose a bargaining representative..Accordingly, we shall direct an immediate election.6[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.6 SeeIndependent Lock Company of Alabama,106 NLRB 1136,and cases cited therein;.General Electric Company,106 NLRB 364.GEN PRO,INC.andSTOVE MOUNTERS'INTERNATIONAL UNION OF NORTHAMERICA,AFL,PETITIONER.Case No.35-RC-103.September-22,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before John Hendrickson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. .Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of-the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9-(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that a production and maintenance unit isappropriate.However, the parties could not agree as to whether cer-tain categories of employees should be included in such a unit.a.The shipping clericThe Employer contends that the shipping clerkis anoffice clerical'.employee and should, therefore, be excluded from the unit. This em-ployee spends about 60 percent of his time checking on whether theproper materials are taken from storage and loaded on trucks forshipment.On occasion he actually engages inthe manual labor inci-dent to such work.He has a desk in the plantstorage areawhere he110 NLRB No. 7.